Via Telephone            Case 3:16-cr-00204-JCH Document 43 Filed 08/13/20 Page 1 of 2
                                                                                                        Crim-Mot hrg (Dec-2008)
                                                       HONORABLE: Janet C. Hall
                              DEPUTY CLERKDiahann Lewis              RPTR/ECRO/TAPETerri Fidanza
   TOTAL TIME:                 hours 55  minutes  USPO                     INTERPRETER
                                 DATE: 8/13/2020     START TIME: 10:00           END TIME: 10:55
                                                   LUNCH RECESS FROM:                    TO:
                                          RECESS (if more than ½ hr)   FROM:             TO:

   CRIMINAL NO. 3:16cr204 (JCH)                    Deft #



                       UNITED STATES OF AMERICA                     Joseph Vizcarrondo
                                                                                         AUSA
                                    vs
                                                                    Daniel Erwin (Vicky Hutchinson dft's state atty)
                       Ramon Monroig                                Defendant’s Counsel        CJA       Retained       PDA



                                          HEARING ON CRIMINAL MOTIONS

     ......#           Deft                     Motion                                    granted denied advisement
     ......# 38        Deft                     Motion to Seal - granted                  granted
     ......# 37        Deft                     Motion for Release - denied for           granted denied advisement
     ......#           Deft                     Motion reasons  stated on the record      granted denied advisement
     ......#           Deft                     Motion                                    granted denied advisement
     ......#           Deft                     Motion                                    granted denied advisement
     ......#           Deft                     Motion                                    granted denied advisement
     ......#           Deft                     Motion                                    granted denied advisement
     ......#           Deft                     Motion                                    granted denied advisement
     ......#           Govt’s motion                                                      granted denied advisement
     ......#           Govt’s motion                                                      granted denied advisement
     ......#           Govt’s motion                                                      granted denied advisement
      ......#          Govt’s motion                                                      granted   denied advisement
     .......#          Deft               oral motion                                     granted denied advisement
     .......#          Deft               oral motion                                     granted denied advisement
     ......#           Deft               oral motion                                     granted denied advisement
     ......#           Govt’s oral motion                                                 granted   denied advisement
     ......#           Govt’s oral motion                                                 granted denied advisement
     ...............   Brief(s) due                Response(s) due                     Replies due
     ...............   Bond      set at $               reduced to $                     Non-surety Surety PR
     ...............   Bond      revoked    reinstated    continued modified
     ...............   Defendant REMANDED to custody
     ...............   Competency Hearing held          continued until                 at
     ...............                                  hearing continued until                  at
     ...............   Court finds defendant                               competent     incompetent
     ...............   Court orders defendant                           to undergo psychiatric evaluation
     ...............   Motion Hearing continued until                                at
     ...............   SEE PAGE II for additional entries
                 Case 3:16-cr-00204-JCH Document 43 Filed 08/13/20 Page 2 of 2

                             DOCUMENTS FILED IN OPEN COURT

..............                                                           filed   docketed
..............                                                           filed   docketed
..............                                                          filed    docketed
..............                                                          filed    docketed
..............                                                          filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed
.............                                                           filed    docketed

                                           NOTES OR

                               MISCELLANEOUS PROCEEDINGS
